Case 15-38292        Doc 38     Filed 04/04/19     Entered 04/04/19 14:08:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38292
         Nancy L Bringman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/10/2015.

         2) The plan was confirmed on 03/11/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/10/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,850.00.

         10) Amount of unsecured claims discharged without payment: $42,639.96.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38292        Doc 38      Filed 04/04/19    Entered 04/04/19 14:08:17                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $6,840.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $6,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,810.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $353.16
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,163.16

 Attorney fees paid and disclosed by debtor:                 $190.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured         512.00        512.42           512.42          49.34       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         156.00        170.00           170.00          16.37       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            504.00        710.56           710.56          68.42       0.00
 DENTAL ASSOCIATES               Unsecured            NA         290.00           290.00          27.92       0.00
 DIRECTV                         Unsecured         424.00      1,007.67         1,007.67          97.03       0.00
 ILLINOIS DEPT OF REVENUE        Priority          760.00         15.79            15.79          15.79       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00        206.36           206.36          19.87       0.00
 INTERNAL REVENUE SERVICE        Priority       1,016.00         987.03           987.03        987.03        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          61.57            61.57           5.93       0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         446.00        384.94           384.94          37.07       0.00
 PENN CREDIT CORPORATION         Unsecured         200.00           NA               NA            0.00       0.00
 PNC BANK                        Unsecured         812.00           NA               NA            0.00       0.00
 COMMONWEALTH EDISON             Unsecured         656.00           NA               NA            0.00       0.00
 CONDELL MEDICAL CENTER          Unsecured         446.00           NA               NA            0.00       0.00
 ARS ACCOUNT RESOLUTION          Unsecured         454.00           NA               NA            0.00       0.00
 AURORA HEALTH CARE              Unsecured      4,334.00            NA               NA            0.00       0.00
 STATE COLLECTION SERVI          Unsecured         991.00           NA               NA            0.00       0.00
 TRANSWORLD SYSTEMS              Unsecured      2,276.00            NA               NA            0.00       0.00
 TURNER ACCEPTANCE CRP           Unsecured         332.00           NA               NA            0.00       0.00
 UNITED HOSPITAL SYSTEM          Unsecured      1,522.00            NA               NA            0.00       0.00
 VERIZON WIRELESS                Unsecured      1,779.00            NA               NA            0.00       0.00
 VIRTUOSO SOURCING GROUP         Unsecured         312.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST       Unsecured         258.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CTR Unsecured            200.00           NA               NA            0.00       0.00
 ALCOA BILLING                   Unsecured         798.00           NA               NA            0.00       0.00
 ALLIANCE                        Unsecured         116.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38292      Doc 38        Filed 04/04/19    Entered 04/04/19 14:08:17                 Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim        Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted     Allowed         Paid          Paid
 AMERICOLLECT INC                Unsecured      6,226.00              NA           NA            0.00        0.00
 CBCS                            Unsecured         185.00             NA           NA            0.00        0.00
 CERTIFIED SERVICES INC          Unsecured         155.00             NA           NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured         535.00             NA           NA            0.00        0.00
 COLLECTION BUREAU OF AMERICA    Unsecured         390.00             NA           NA            0.00        0.00
 DIVERSIFIED CONSULTANTS INC     Unsecured         266.00             NA           NA            0.00        0.00
 FIRST SOURCE ADVANTAGE          Unsecured         532.00             NA           NA            0.00        0.00
 GEICO INSURANCE                 Unsecured         116.00             NA           NA            0.00        0.00
 GREAT LAKES PATHOLOGISTS SC     Unsecured         118.00             NA           NA            0.00        0.00
 HALSTED FINANCIAL               Unsecured         645.00             NA           NA            0.00        0.00
 HRRG                            Unsecured         454.00             NA           NA            0.00        0.00
 HUNTER WARFIELD                 Unsecured      1,065.00              NA           NA            0.00        0.00
 IL BONE AND JOINT INSTITUTE     Unsecured         131.00             NA           NA            0.00        0.00
 INFINITY                        Unsecured         425.00             NA           NA            0.00        0.00
 LINEBERGER GOGGAN BLAIR & SAM   Unsecured         200.00             NA           NA            0.00        0.00
 WOLLEMI ACQUISITIONS LLC        Unsecured     19,461.00       14,041.46     14,041.46      1,352.07         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00               $0.00
       Mortgage Arrearage                                       $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00               $0.00
       All Other Secured                                        $0.00                $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00                  $0.00
        Domestic Support Ongoing                                $0.00             $0.00                  $0.00
        All Other Priority                                  $1,002.82         $1,002.82                  $0.00
 TOTAL PRIORITY:                                            $1,002.82         $1,002.82                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $17,384.98            $1,674.02                  $0.00


 Disbursements:

        Expenses of Administration                               $4,163.16
        Disbursements to Creditors                               $2,676.84

 TOTAL DISBURSEMENTS :                                                                           $6,840.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38292        Doc 38      Filed 04/04/19     Entered 04/04/19 14:08:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
